DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/28/22 have been received. Claims 1, 3,  and 7 have been amended. Claim 2 has been cancelled.
Claim Rejections - 35 USC § 112

3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1 and 2-9 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2007/0212595) as cited in IDS dated 9/27/22.
Regarding claim 1, Kim discloses  a secondary battery (battery 100, Fig. 2, [0042]-[0043]) comprising: an electrode assembly([0043]); a case for accommodating the electrode assembly(container 200, Fig. 2, [0043]); a cap assembly coupled to an upper part of the case(400, Fig. 2, [0043]); and a gasket interposed between the cap assembly and the case(gasket 500, Fig. 2, [0044]), wherein the cap assembly includes a cap-up and a safety vent (top cap 410, & vent 420, Fig. 2, [0044]), which is provided at a lower part of the cap-up and has a vent extension part extending to an upper part of the cap-up so as to encompass an edge of the cap-up(end 428, Fig. 2, [0050]-[0051]), a welding region, in which the safety vent and the cap-up are welded and coupled by laser welding, is formed in the vent extension part, and the welding region is formed in a line shape(welded part 600, Fig. 5, [0052]), and wherein the welding region is spaced apart from an end of the vent extension part(Fig. 5).
Regarding claim 4, Kim discloses all of the claim limitations as set forth above. Kim further discloses  the welding region is covered by the gasket(Fig. 5).
Regarding claim 7, Kim discloses all of the claim limitations as set forth above. Kim further discloses  an upper  part of the welding region is concavely formed from a surface of the vent extension part(Fig. 5).
Regarding claim 8, Kim discloses all of the claim limitations as set forth above. Kim further discloses  the welding region includes two or more welding regions([0030]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0212595) as cited in IDS dated 9/27/22 as applied to claim 1 above.
Regarding claim 3, Kim discloses all of the claim limitations as set forth above. Kim discloses  a welded part 600 is formed at the upper end surface of the top cap 410 adjacent to the outer circumferential surface 414 thereof in the upper interface between the top cap 410 and the vent 420 so as to accomplish better mechanical coupling and better electrical connection(Fig. 5, [0052]) but does not explicitly disclose a distance between the welding region and the end of the vent extension part is greater than 1% of a length of the vent extension part.
	It would have been obvious to one of ordinary skill in the art to provide in the battery of Kim, a distance between the welding region and the end of the vent extension part is greater than 1% of a length of the vent extension part in order to balance mechanical coupling and electrical connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above. Kim discloses a welding operation is performed at one or more portions of the contact interfaces between the vent and the top cap so as to increase the mechanical coupling force between the vent and the top cap and more stably accomplish the electrical connection between the vent and the top cap([0030]) but does not explicitly disclose a length of the welding region is greater than 5% of the overall circumference of the vent extension part.
	It would have been obvious to one of ordinary skill in the art to provide in the battery of Kim, a length of the welding region is greater than 5% of the overall circumference of the vent extension part in order to balance mechanical coupling and electrical connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
10.         Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0212595) as cited in IDS dated 9/27/22 as applied to claim 1 above, in view of Lin et al. (US 2014/0352835) as cited in IDS dated 9/7/21.
Regarding claim 6, Kim discloses all of the claim limitations as set forth above. Kim discloses the interface between the top cap and the vent was welded by laser at the region adjacent to the outer circumferential surface of the top cap([0063]) but does not explicitly disclose the welding region is formed by moving a laser beam sideways while rotating the laser beam in one direction.
Lin teaches  a welding system 10 and a welding process 101 include a stationary fusion apparatus 40 such as a stationary arc welding apparatus and a rotatable fusion apparatus 30 such as a rotatable laser beam apparatus(Fig. 1, [0018]). Lin teaches the stationary fusion apparatus 40 emits a first directed weld energy 44, and the rotatable fusion apparatus 30 emits a second directed weld energy 32 to form a weld 401 and together, a laser head of the rotatable fusion apparatus 30 and a torch of the stationary fusion apparatus 40 form a welding head of the welding system 10([0018]). Lin teaches the welding head of the welding system 10 travels in a weld direction 66 to join any weldable material([0018]).
It would have been obvious to one of ordinary skill in the art to use the laser beam of Kim, moving a laser beam sideways while rotating the laser beam in one direction as taught by Lin as applying a known technique to a known method ready for improvement to yield predictable results. MPEP 2143. 
11.         Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0212595) as cited in IDS dated 9/27/22 as applied to claim 1 above, in view of Ikeda et al. (US 2014/0349148) as cited in IDS dated 9/7/21.
Regarding claim 9, Kim discloses all of the claim limitations as set forth above. Kim does not explicitly disclose the cap-up includes a first metal layer made of iron and a second metal layer formed by plating nickel on a surface of the first metal layer, and the welding region is formed such that the vent extension part, the first metal layer and the second metal layer are fused together and then cured.
Ikeda teaches a welded structure in a battery, which is constructed by welding conductive metal members forming a current path in a secondary battery cell typified by a lithium ion secondary battery and a secondary battery module constructed of plural secondary battery cells, a forming method of the same, a secondary battery cell and a secondary battery module([0001]).  Ikeda teaches the cap-up includes a first metal layer made of iron and a second metal layer formed by plating nickel on a surface of the first metal layer([0060]), and the welding region is formed such that the vent extension part, the first metal layer and the second metal layer are fused together and then cured([0067], Figs. 3-5).  The instant claim includes a recitation describing the manner in which the welding region is formed:  the vent extension part, the first metal layer and the second metal layer are fused together and then cured.  Said recitation appears to be product-by-process language.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
It would have been obvious to one of ordinary skill in the art to modify the battery of Kim with the cap-up includes a first metal layer made of iron and a second metal layer formed by plating nickel on a surface of the first metal layer, and the welding region is formed such that the vent extension part, the first metal layer and the second metal layer are fused together and then cured as taught by Ikeda as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724